Citation Nr: 0208821	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-06 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability.

(The issue of entitlement to service connection for 
psychiatric disability will be the subject of a later 
decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1961 to September 1965.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO), which found that new and material 
evidence to reopen a claim for entitlement to service 
connection for psychiatric disability had not been submitted.  
The veteran timely appealed.

In June 2002, the veteran testified at a personal hearing 
before the undersigned Board member at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.  

Additional development

For reasons expressed by the Board below, the veteran's claim 
of entitlement to service connection for a psychiatric 
disability is being reopened.  The Board is undertaking 
additional development on the issue of entitlement to service 
connection for psychiatric disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be 
codified at 38 C.F.R. § 19.9(a)(2)].  When such development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3.105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a decision 
addressing the issue of entitlement to service connection for 
a psychiatric disability on de novo basis.

FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for psychiatric disability was originally denied by the RO in 
a rating decision dated in July 1966.  He did not appeal that 
decision.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for psychiatric disability 
has been received since the July 1966 rating action.


CONCLUSION OF LAW

The unappealed July 1966 rating decision which denied the 
veteran's claim of entitlement to service connection for 
psychiatric disability is final.  The veteran has submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for a psychiatric disability.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for psychiatric disability.

In the interest of clarity, the Board will provide the 
pertinent law and regulations, to include the applicability 
of the VCAA.  The relevant factual and procedural background 
will then be reviewed.  Finally, the Board will analyze the 
appellant's claim and render a decision.

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

Notwithstanding the lack of a diagnosis of an acquired 
psychiatric disorder during service, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

Congenital or developmental defects, such as personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9, 
4.127 (2001); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996) and cases cited therein.

Finality

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
  
According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [now codified at 
38 U.S.C.A. § 5103A].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

In this regard, the Board notes that, in the March 1997 
Statement of the Case, the RO informed the appellant of the 
relevant law and regulations on new and material evidence and 
on direct service connection.  The RO further informed the 
appellant that new and material evidence was needed to reopen 
his claim.  Similarly, in the May 1998 and September 2001 
Supplemental Statements of the Case, the appellant was again 
informed that, in order to reopen a claim, new and material 
evidence must be presented. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has submitted numerous statements, 
including his notice of disagreement in October 1996, his 
substantive appeal in March 1997, and his representative's 
statement in November 2001.  The veteran also presented 
personal testimony before the undersigned at a hearing at the 
RO in June2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  

Factual Background

The "old" evidence

The veteran's service medical records reveal that he was 
hospitalized in May 1965 because of increasing depression and 
vague suicidal ideation.  After a period of observation and 
treatment, the veteran's case was reviewed by a conference of 
staff psychiatrists who agreed that the veteran had shown 
life-long evidence of emotional instability which precluded 
his rendering further useful service to the Navy.  The 
diagnosis was passive aggressive personality.  It was 
recommended that the veteran be separated by administrative 
action by reason of unsuitability.

A claim for entitlement to service connection for psychiatric 
disability was received by VA from the veteran in May 1966.  
A VA special neuropsychiatric examination in June 1966 
diagnosed a passive-aggressive personality disorder.  


The July 1966 rating decision

A July 1966 rating decision denied service connection for 
passive-aggressive personality because it is a constitutional 
or developmental abnormality and not a disability for which 
compensation is payable.  The veteran was notified of the 
denial in August 1966.  He did not appeal.

The additional evidence

Evidence received by VA after July 1966 includes VA medical 
records beginning in April 1977, private medical records 
beginning in May 1979, a claim to reopen received by VA in 
June 1996, and a transcript of the veteran's June 2002 travel 
board hearing. 

The evidence added to the file after July 1966 includes the 
following: a May 1979 private psychiatric report from J.W., 
M.D., in which it is noted that the veteran had a severe 
depressive neurosis with secondary history of alcohol abuse; 
a December 1993 private hospital report in which the 
diagnoses includes a mixed bipolar affective disorder; June 
1997 and June 2002 statements from a VA clinical psychologist 
in which it is noted that the veteran has post-traumatic 
stress disorder (PTSD); a November 2000 VA outpatient record 
in which the diagnoses are rule out PTSD and rule out major 
depressive disorder with psychotic features; and a June 2002 
statement from a VA psychiatric in which it is noted that the 
veteran was being treated by VA for PTSD and had begun 
treatment in July 2001.  

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a psychiatric disability.  

At the time of the July 1966 rating decision, the only 
diagnosis of record was of a passive-aggressive personality 
disorder.  Since filing to reopen his claim, the evidence 
received includes medical records containing diagnose of 
several acquired psychiatric disabilities, including 
depressive neurosis, bipolar affective disorder, and PTSD.  
Those medical records are, in the opinion of the Board, new 
and material evidence with respect to the issue of service 
connection for psychiatric disability because such evidence 
suggests that the veteran has a current psychiatric 
disability that could be related to his military service.  
This evidence was not previously of record, it bears directly 
and substantially upon the specific matter under 
consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for 
psychiatric disability is reopened. 

As discussed in some detail above, once a claim has been 
reopened, the duty to assist provisions of the VCAA come into 
play.  Although the evidence received since July 1966 is new 
and material, it is not sufficient to allow a decision on the 
merits because there is no clear nexus opinion as to whether 
the veteran currently has an acquired psychiatric disability 
that is etiologically related to service.  Consequently, as 
noted above, additional development will be undertaken on the 
issue of entitlement to service connection for psychiatric 
disability.




CONTINUED ON NEXT PAGE


ORDER

The claim of service connection for psychiatric disability is 
reopened; to this extent, the appeal is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

